El Juez: Asociado Señor Audrey,
emitió la opinión del tribunal.
La Corte Municipal de San Germán declaró justificada la información posesoria de un solar radicado en el pueblo de San Germán, diciendo su resolución, en parte, lo siguiente:
“Por Cuanto: La Corte admitió la información testifical ofre-cida, y fueron eitado's el Ministerio Fiscal, colindantes y la anterior dueña Francisca Ramírez, por ser su adquisición reciente, habiendo declarado en Corte abierta los testigos don Domingo Rivera y don Emigdio Montalvo, mayores de edad y propietarios contribuyentes, según lo demostraron mediante presentación de los recibos de contri-bución, y vecinos de San Germán, que manifestaron ser cierto todos y cada uno de los hechos alegados en la solicitud.”
. Presentada esa resolución al Registrador de San Germán éste inscribió el documento pero consignando el defecto sub-sanable de no haberse acreditado, por no aparecer así del documento, que los testigos Domingo Rivera y Emigdio Montalvo sean propietarios contribuyentes en el término municipal de San Germán, en el que radica la finca de que *709se trata. Por la consignación de ese defecto ha sido inter-puesto el presente recurso.
El requisito exigido por la regla 2a. del artículo 391 de la ley hipotecaria, preceptiva de que los testigos en las infor-maciones posesorias han de ser vecinos propietarios del pueblo o término municipal en que estuvieren situados los bienes, aparece en dicho documento que ha sido cumplido' pues, prescindiendo de lo dicho' entre dos comas respecto a que fueron presentados los recibos de contribución, por ser un paréntesis innecesario, la corte dice que los testigos son propietarios y vecinos de San Germán; conclusión a que sin duda llegó la corte por las declaraciones de los testigos, por los recibos de contribuciones que le fueron presentados, o por ambos elementos de prueba.

La nota recurrida debe ser revocada.